DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-26 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 12/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9,517,317 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present case received a terminal disclaimer on 12/23/2021 over USPN 9,517,317. Likewise, USPN 9,517,317 received a terminal disclaimer over USPN 9,138,555 which itself received a terminal disclaimer over USPN 8,443,807. In the present case, the claims of USPN 9,517,317 disclosed every limitation of Claim 1 but for a headgear strap comprising a first end, a second end, and a central portion, the headgear strap being flexible and soft; and a base portion supporting the body portion against the user in use, the base portion comprising a central section, a first headgear 
	Prior art Ging et al. (USPN 6,907,882) was relied upon to make obvious the aforementioned limitation, wherein the base portion acts as a swivel fora delivery tube and the first and second headgear extensions act to fix the mask assembly to a user (Ging Col. 17 Line 53 to Col. 20 Line 15). Similar rejections were made for independent Claims 6 and 12. Other relevant prior art to the present case includes Ho et al. (USPGPub 2005/0076913), Thomlinson et al. (USPGPub 2005/0011524), Handke et al. (USPN 5,724,965), Thorton (USPN 6,571,798), and Matula et al. (USPGPub 2005/0205096). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783          
02/03/2022